Title: From George Washington to the U.S. Senate, 25 February 1795
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate.
          United StatesFebruary 25. 1795.
        
        I nominate the following persons for promotions and appointments in the Army of the United States.
        
          Corps of Artillerists and Engineers
          
            Stephen Rochefontaine
            Lieutenant Colonel Commandt
          
          
            Lewis Tousard
            Major
          
          
            John Jacob Ulrick Rivardi
            ditto
          
          
            Constant Freeman junior Massachusetts
            ditto
          
        
        
        
          
            Abimael Youngs Nicol
            
            Captain 29th Novem. 1794 vice Taylor resigned
          
          
            Staats Morris
            
            ditto
            vice Williamson declined
          
          
            John M. Lovell
            Massachusetts
            Lieutenant to fill a vacancy occasioned by an original appointmt
          
          
            Peter Talman
            New Jersey
            ditto
            vice Grayson deceased
          
          
            Joseph Guimpe
            
            ditto
            vice Carter deceased
          
          
            John Saunders
            Virginia
            ditto
            vice Coleman declined
          
          
            Nathaniel Cudworth
            Massachusetts
            ditto
            vice Nicoll promoted
          
          
            Thomas Underwood
            Virginia
            ditto
            vice Smith resigned
          
        
        
        
          
            First Sub Legion
          
          
            Bezaleel Howe
            Major
            20th October 1794
            vice Hughes resigned
          
          
            Ferdinand Leigh Claiborne. Lieutenant 30 June
            vice Gaines promoted
          
          
            John Breck
            ditto
            ditto
            vice Shomberg ditto
          
          
            Edmund Taylor
            ditto
            1 July
            vice Wade ditto
          
          
            Elijah Strong
            ditto
            6 July
            vice Bird ditto
          
          
            Rezin Webster
            ditto
            11 July
            vice Montfort resigned
          
       
          
            Second Sub Legion
          
          
          
            Andrew Marschalk
            Captain 20th October 1794
            vice Howe promoted
          
          
            Howell Cobb
            Lieutenant
            vice Younghusband deceased
          
          
            Joseph Campbell
            ditto
            20th October 1794
            vice Marschalk promoted
          

          
          
            Third Sub Legion.
          
          
            Levi McClean
            Lieutenant 30 June 1794
            vice Craig killed
          

          
            Fourth Sub Legion
          

          
            Richard Butler
            Lieutenant 20 August 1794
            vice Towles killed
          
        
        
          Go: Washington
        
       